Opinion issued April 3, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00082-CV
____________

DONALD ROY KNAPE, Appellant

V.

VICKI LYNN KNAPE, Appellee



On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 01FD 2340



MEMORANDUM OPINION
	Appellant has filed an unopposed  motion to dismiss his appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex.
R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.